


110 HCON 212 IH: Expressing the sense of Congress that

U.S. House of Representatives
2007-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 212
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2007
			Mr. Rangel submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that
		  Romare Howard Bearden should be recognized as one of the preeminent artists of
		  the 20th century for his artistic genius and visual creativity in the depiction
		  of the complexity and richness of African American life in the United
		  States.
	
	
		Whereas Romare Bearden was born in Charlotte, North
			 Carolina, on September 2, 1911, and migrated with his family to New York City
			 around 1914 during the Great Migration north;
		Whereas Romare Bearden graduated from New York University,
			 studied at the Art Students League, and joined the Harlem Artists Guild,
			 continuing his lifelong study of art;
		Whereas Romare Bearden became a prolific artist whose
			 oeuvre of approximately 2,000 known works employed various mediums including
			 paintings, drawings, watercolors, monotypes, edition prints, photographs, wood
			 sculpture, designs for record albums, costumes, stage sets, book illustrations,
			 and most notably collage;
		Whereas Romare Bearden spent much of his life in New York,
			 in which he was fascinated by the intricacies of street life, especially in
			 Harlem, which he mirrored in many of his works including The
			 Street (1964), The Block II (1972), and
			 Profile/Part II, the Thirties: Artist with Painting and Model
			 (1981);
		Whereas Romare Bearden’s extraordinary success as an
			 artist was recognized with his first solo exhibit in 1940 in Harlem and was
			 succeeded by numerous exhibits throughout the United States and Europe;
		Whereas Romare Bearden enlisted in the United States Army
			 in 1942 and was assigned to the First Headquarters, Fifteenth Regiment, the
			 all-black 372d Infantry Division and was later honorably discharged whereupon
			 he returned to New York to join the prestigious Samuel Kootz Gallery in
			 Manhattan;
		Whereas beginning in 1952 Romare Bearden maintained a
			 full-time position with the Department of Social Services for 14 years during
			 which he continued to pursue his artistic passion in his spare time until he
			 was able to sustain himself and his family through the sale of his
			 artwork;
		Whereas Romare Bearden was appointed in 1964 as the first
			 Art Director of the newly established Harlem Cultural Council, a prominent
			 African American advocacy group with several hundred members;
		Whereas Romare Bearden documented the history of African
			 American artists whereby he coorganized The Evolution of Afro-American
			 Artists: 1800–1950 exhibit in 1967 at the City College of New York
			 which included 150 works by 55 black artists providing a retrospective of
			 African American work;
		Whereas Romare Bearden was an educator, historian,
			 theorist, and a benefactor who helped young African American artists establish
			 their careers whereby in 1969 he cofounded the Cinque Gallery in New York City
			 to provide a space for young minority painters and curators to display their
			 work and gain experience in the art world;
		Whereas Romare Bearden indulged his musical and literary
			 inclinations by coauthoring 4 books and cofounding the Bluebird Music Company
			 in which he went on to compose the lyrics for 20 songs;
		Whereas Romare Bearden was elected to the American Academy
			 of Arts and Letters, the National Institute of Arts and Letters, and received
			 numerous awards and honors including the prestigious Mayor’s Award of Honor for
			 art and culture and the President’s National Medal of Arts from President
			 Ronald Reagan in 1987; and
		Whereas Romare Bearden died in 1988 leaving an artistic
			 legacy which includes 130 works currently on exhibit at the National Gallery of
			 Arts: Now, therefore, be it
		
	
		That it is the sense of Congress that
			 the internationally renowned artist Romare Bearden should be honored for his
			 contributions to the collective American aesthetic anthology which reflect the
			 complexity and richness of African American life in the United States.
		
